             Case 2:20-cr-00134-JAM Document 215 Filed 07/27/21 Page 1 of 3



 1   Malcolm Segal, SBN 075481
     Emily E. Doringer, SBN 208727
 2   SEGAL & ASSOCIATES, PC
     400 Capitol Mall, Suite 2550
 3
     Sacramento, CA 95814
 4   Telephone: (916) 441-0886
     msegal@segal-pc.com
 5
 6   Thomas A. Johnson, #119203
     Kristy M. Horton, #271250
 7
     Law Office of Thomas A. Johnson
 8   400 Capitol Mall, Suite 1620
     Sacramento, California 95814
 9   Telephone: (916) 422-4022
10   taj@tomjohnsonlaw.com
11   Patrick Wong, SBN 241740
12   Patrick Wong, Esq.
     145 El Camino Real
13   Menlo Park, CA 94025-5234
14   Telephone: (650) 391-5366
     patrick@wong.law
15
16   Attorneys for Defendant
     JUAN TANG
17
18
                         IN THE UNITED STATES DISTRICT COURT
19
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
20
21                                        )   Case No.: 2:20-CR-00134-JAM
     UNITED STATES OF AMERICA,            )
22                                        )   [PROPOSED] ORDER FOR
                  Plaintiff,              )   EXONERATION OF THE PROPERTY
23                                        )   BOND
          vs.                             )
24   JUAN TANG,                           )
                                          )
25                Defendant.              )
                                          )
26                                        )
                                          )
27                                        )
28



                                                                              -1-
             Case 2:20-cr-00134-JAM Document 215 Filed 07/27/21 Page 2 of 3



 1                  REQUEST TO EXONERATE THE PROPERTY BOND

 2
            On September 9, 2020, the Third Party Custodians of Juan Tang posted their
 3
     property to satisfy the $750,000 secured bond. See ECF Doc. No. 59. On July 23, 2021,
 4
     the Court signed the order dismissing the above-entitled case. Therefore, it is hereby
 5
     requested that the secured appearance bond be exonerated for the property located in
 6
     Foster City, California, and that the Clerk of the District Court be directed to re-convey
 7
     the property back to the owners.
 8
 9
     Dated: July 26, 2021
10
11
     Respectfully Submitted,
12
13   SEGAL & ASSOCIATES, PC
14
     /s/ Malcolm Segal
15   MALCOLM SEGAL
     EMILY E. DORINGER
16
     Counsel for Defendant
17
     LAW OFFICE of THOMAS A. JOHNSON
18
19   /s/ Thomas A. Johnson
     THOMAS A. JOHNSON
20   Counsel for Defendant
21
22   /s/ Patrick Wong
     PATRICK WONG, Esq.
23   Counsel for Defendant
24
25
26
27
28



                                                                                              -2-
             Case 2:20-cr-00134-JAM Document 215 Filed 07/27/21 Page 3 of 3



 1                                           ORDER
 2
 3         IT IS HEREBY ORDERED that the appearance bond secured by a Deed of
 4   Trust against the real property located Foster City, California, ECF Doc. No 59, is hereby
 5   exonerated. The Clerk of the Court is directed to re-convey the property back to the
 6   owners, Steven X. Cui and Huina Yu.
 7
 8   DATED: July 26, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                                            -3-
